Order issued January 23, 2012




                                            In The

                                           For The
                                      ] i trict of
                                   NO. 01-12-00015-CV

                              MARCUS HILES, Appellant

                                              V.

                        ARNIE & COMPANY, P.C., Appellee

                         On Appeal from 270th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1042061


                            MEMORANDUM ORDER
       This case is related to the following case p~’eviously filed in the Court of Appeals for the

Fourteenth District of Texas: In re Western Rim Investors 2006-3, L.P., Western Rim Investors

2006-4, L.P., Western Rim Investors 2006-5, L.P., Western Rim Investors 2007-1, L.P., Mansions

Custom Homes III, L.P., Cascades of Tyler Joint Venture, L.L.P., Et ~4l, No. 14-I 1-00587-CV.

Pursuant to this Court’s Local Rule 1.5, this case IS transferred to the Fourteenth Court. The

Clerk of this Court shall send to the Clerk of the Fourteenth Court: (1) the clerk’s record and
reporter’s record, if any; (2) all documents filed in thiscase; and (3) certified copies of all orders,

judgments, and oplmons fi’om this Court,. if any. The clerk shall keep the original of all orders,

judgments, and opinions of this court.




                                                        /s/Sherry Radack
                                                        Chief Justice Sherry Radack
                                                        Acting Individually




                                                    2